DETAILED ACTION
The following is a Non-Final Office action in response to communications received 11/14/22. Claim 2 has been canceled. Claims 1, 16, and 19 have been amended. Claim 21 has been added. Therefore, claims 1 and 3-21 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the determined model”. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the amendment removed the determination of the model and could now read “the trained model”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 16 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for predicting application performance from resource statistics”. The claim(s) recite(s) the limitation(s) of “applying the second set of values to the model to estimate the throughput for data transmissions corresponding to the computing system during the second period of time”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind and/or mathematical concepts, but for the recitation of generic computer components. That is, other than reciting “One or more non-transitory machine-readable media” and “one or more processors” in claim 16, nothing in the claim elements precludes the steps from practically being performed in the mind and/or a mathematical concept. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation and evaluation and/or a mathematical relationship. The examiner notes that the use of a trained model to estimate a throughput is essentially the use of a computer to perform a mental process of estimation.
This judicial exception is not integrated into a practical application because the additional elements recited in claim 16 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of generating a model to compute throughput. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0061-0065], fig. 9).
Claim(s) 19 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for predicting application performance from resource statistics”. The claim(s) recite(s) the limitation(s) of “based on the determined model and the third set of values for the at least one non-data transfer statistic, estimating the data transfer statistics for the computing system during the second period of time”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind and/or mathematical concepts, but for the recitation of generic computer components. That is, other than reciting “One or more non-transitory machine-readable media” and “one or more processors” in claim 19, nothing in the claim elements precludes the steps from practically being performed in the mind and/or a mathematical concept. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation and evaluation and/or a mathematical relationship. The examiner notes that use of a trained model to estimate a throughput is essentially the use of a computer to perform a mental process of estimation.
This judicial exception is not integrated into a practical application because the additional elements recited in claim 19 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of generating a model to compute throughput. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0061-0065], fig. 9).
Claim(s) 17, 18, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 16-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive.
In response to applicant’s argument (p. 7 of remarks) that the examiner indicated that amendments reciting training the model would likely overcome the 101 rejection, the examiner respectfully disagrees.
The examiner notes that it is not merely the addition of training a model that is sufficient to overcome the rejection, but the training of the model to perform the indicated mental processes. However, as indicated in the revised rejection above, the use of a trained model to perform a mental process is the use of a generic computer as a tool to perform a mental process, which is insufficient to overcome the rejection (see MPEP 2106.04(a)(III)(C)).

Allowable Subject Matter
Claims 1, 3-15, and 21 are allowed.
Prior art was not found that explicitly teaches or fairly suggests “training a model, based on the first set of values for the at least one resource statistic and the measured throughput for the data transmissions during the first period of time, to compute throughput as a function of the at least one resource statistic, wherein the at least one resource statistic does not include any measurements of the throughput for data transmissions corresponding to the computing system”, as outlined in independent claim 1.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113